Exhibit 10.3

THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made the 10th day of June,
2009 (the “Effective Date”).

BETWEEN:

 

(1) Grace Technology Investment Co., Ltd., a company incorporated in British
Virgin Islands whose registered office is P.O. Box 957, offshore Incorporation
Centre, Road Town, Tortola, British Virgin Islands, British West Indies
(“Grace”);

 

(2) AGY (Cayman), a company incorporated in the Cayman Islands whose registered
office is at Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9002,
Cayman Islands (“AGY”); and

 

(3) Main Union Industrial Ltd., a company incorporated in Hong Kong whose
registered office is at Suite 1112A, Ocean Centre, Harbour City, 5 Canton Road,
Kowloon, Hong Kong, which promptly after the Effective Date will change its name
to AGY Hong Kong Ltd. (the “Company”).

WHEREAS:

 

(A) Grace and AGY desire to enter into a joint venture relationship that has as
its principal purpose the development, manufacture, distribution and sale of
certain glass yarn products (the “Joint Venture”).

 

(B) Grace Holdings (as defined below), Grace, AGY Holding Corp., AGY, the
Company and the PRC Affiliate (as defined below) have entered into that certain
Framework Agreement dated 12th March, 2009 (the “Framework Agreement”) and the
other agreements referenced therein, which contemplate that the Business (as
defined below) of the Joint Venture will be conducted by the Company and the PRC
Affiliate, and that AGY will hold a majority interest of the Company and Grace
will own a minority interest in the Company, subject to certain options as
described in the Option Agreement (as defined below).

 

(C) Grace Holdings, Grace, and AGY have entered into a sale and purchase
agreement (the “Share Sale Agreement”) dated 12th March, 2009 pursuant to which
AGY has agreed to purchase from Grace, and Grace has agreed to sell, upon the
terms and conditions therein, a 70% equity interest in the Company.

 

(D) The parties hereto agree to enter into this Agreement for the purposes of
regulating the business, affairs and management of the Company and the PRC
Affiliate (as defined below) as from the Effective Date.



--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED as follows:

 

1. INTERPRETATION

In this Agreement, including the Recitals, the following expressions shall,
except where the context otherwise requires, have the following meanings:

“Affiliate(s)” means in relation to any specified body corporate or Person, any
other body corporate, unincorporated entity or Person directly or indirectly
Controlling, directly or indirectly Controlled by or under direct or indirect
common Control with such specified body corporate or Person;

“Articles” means the Articles of Association of the Company, as amended from
time to time;

“Asia” means the commercial and business territory defined by the primary yarn
consuming countries between the western coast of the Pacific Ocean and 100°E
Longitude. Notwithstanding anything in the foregoing sentence to the contrary,
(a) Asia includes, without limitation, PRC, Hong Kong, Japan, South Korea,
Singapore, Malaysia, Indonesia, Macau, Brunei, Cambodia, Laos, Mongolia,
Australia, New Zealand, the Philippines, Thailand, and Vietnam; and (b) Asia
excludes, without limitation, North and South America, Europe, Africa, India,
the Middle East, Russia, North Korea, Burma, and Taiwan; provided that Taiwan
will be included in the definition of Asia at such time that the Company is
permitted to sell to customers in Taiwan under all applicable laws and
regulations;

“Basic Documents” means the documents agreed by the Parties to be of essential
importance to the arrangements contemplated herein, being the Framework
Agreement, Share Sale Agreement, Option Agreement, Intellectual Property Licence
Agreement, Intercompany Agreement, Mutual Distributorship Agreement, Supply
Agreement, Local Site Services Agreement, and the Technical Services Agreement
(each as defined in the Framework Agreement) and all other documents incidental
to the consummation of the transactions contemplated under the aforesaid
documents;

“Big 4 Accounting Firm” means KPMG, PricewaterhouseCoopers, Deloitte Touche
Tohmatsu or Ernst & Young, or any other internationally recognized accounting
firm as may be agreed to by the Parties from time to time;

“Board” means the Board of Directors of the Company;

“Business” means manufacturing electronic grade direct melt E-Glass glass yarn
and selling such products as conducted by the PRC Affiliate and the Company and
as proposed to be conducted as of the Effective Date in accordance with the
Basic Documents, and as otherwise may be determined by the Board following the
Effective Date;

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the PRC or



--------------------------------------------------------------------------------

Hong Kong are required or authorized by law or executive order to be closed or
on which a tropical cyclone warning no. 8 or above or a “black” rainstorm
warning signal is hoisted in Hong Kong at any time between 9:00 a.m. and 5:00
p.m. Hong Kong time;

“Competing Business” means any business competing with the Business, including
producing or selling glass fibre;

“Completion” has the meaning set forth in the Share Sale Agreement;

“Completion Date” has the meaning set forth in the Share Sale Agreement;

“Confidential Information” has the meaning set forth in the Framework Agreement;

“Control” means, in relation to a specified body corporate or Person, the power
of any other Person directly or indirectly to secure that the affairs of such
specified body corporate or Person are conducted in accordance with the wishes
of that other Person:

 

  (i) by means of the holding of Equity Securities or the possession of voting
power (either at the shareholder, director or other comparable level) in or in
relation to that specified body corporate or Person or an intermediate Person;
or

 

  (ii) by virtue of any powers conferred by the memorandum and articles of
association or by-laws or other similar documents regulating that specified body
corporate or Person or an intermediate Person;

“Deferred Consideration Payment Notice” means the Deferred Consideration Payment
Notice under the Share Sale Agreement.

“Director” means any director of the Company and where applicable, any alternate
director;

“Encumbrance” means any mortgage, charge, pledge, lien (otherwise than arising
by statute or operation of law), hypothecation, equities, adverse claims, or
other encumbrance, priority or security interest, over or in any property,
assets or rights of whatsoever nature or interest or any agreement for any of
the same and “Encumber” shall be construed accordingly;

“Equity Securities” means, with respect to any Person, such Person’s capital
stock, membership interests, partnership interests, registered capital, joint
venture or other ownership interests or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, such capital stock, membership interests, partnership
interests, registered capital or joint venture or other ownership interests
(whether or not such derivative securities are issued by such Person);



--------------------------------------------------------------------------------

“Governmental Authority” means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction;

“Grace Fabric” means Shanghai Grace Fabric Co., Ltd;

“Grace Holdings” means Grace THW Holding Limited, a company incorporated in the
Cayman Islands, being the parent company of Grace;

“Group Companies” means the Company and the PRC Affiliate and “Group Company”
means any of them;

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC;

“Inter-Company Funding” has the meaning ascribed to it in the Share Sale
Agreement.

“New Funding Arrangements” means the New Funding Arrangements under the Share
Sale Agreement.

“New Funding Notice” means the New Funding Notice under the Share Sale
Agreement.

“Memorandum” means the Memorandum of Association of the Company, as amended from
time to time;

“Options” has the meaning set forth in the Option Agreement;

“Option Agreement” means the Option Agreement made between AGY, Grace and the
Company pursuant to which Grace has agreed to grant AGY a call option and AGY
has agreed to grant Grace a put option, in respect of the Remaining Grace
Interest in the Company;

“Option Exercise Date” means the date on which AGY exercises its call option or
Grace exercises its put option in accordance with the terms of the Option
Agreement;

“Party” means one of the parties to this Agreement;

“Person” means any natural person, firm, company, Governmental Authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality);

“PRC” means the People’s Republic of China and for the purposes of this
Agreement excludes Taiwan and the Special Administrative Regions of Hong Kong
and Macau;



--------------------------------------------------------------------------------

“PRC Affiliate” means Shanghai Grace Technology Co., Ltd LOGO
[g24043ex10_3pg005.jpg], the particulars of which are set out in Schedule 2 to
the Share Sale Agreement, which promptly after the Effective Date will change
its name as contemplated in Clause 2.2;

“Refinancing Arrangements” means the new financing arrangements currently
expected to be entered into by the PRC Affiliate with Bank of Shanghai following
Completion pursuant to which the PRC Affiliate’s existing bank debt will be
refinanced and a new loan of not less than US$52,000,000 shall be extended to
the PRC Affiliate;

“Related Person” means (i) any shareholder, director, or officer of AGY or Grace
or any Affiliate of either of them, (ii) any relative of such shareholders,
directors or officers, (iii) any Person in which any shareholder, director or
officer of the AGY or Grace owns Equity Securities, other than a passive
shareholding of less than two percent (2%) in a publicly listed company, or over
which a Related Person exercises, or all Related Persons together can exercise,
control or significant influence through voting, position or ownership, or its
Affiliate and (vi) any other Affiliate of the AGY or Grace;

“Remaining Grace Interest” means the Shares held by Grace as of the date of the
Agreement or such other Equity Securities in the Company as Grace may hold as at
the Option Exercise Date;

“Senior Management” means Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and any other senior executives;

“Shares” means the common shares of par value of HK$1.00 each in the capital of
the Company carrying the rights and privileges as set forth in the Articles;

“Shareholders” means any or all of those Persons at any time holding any Shares
in the Company;

“Subscription Shares” means the Subscription Shares issuable pursuant to the
Share Sale Agreement;

“Transfer” means to transfer, sell, assign, pledge, hypothecate, give, create a
security interest in or lien on, place in trust (voting or otherwise), transfer
by operation of law (other than a merger or consolidation of the Company) or in
any other way Encumber or dispose of, directly or indirectly and whether or not
voluntarily, any Equity Securities;

“Warranties” means the representations, warranties and undertakings given or
made by Grace and/or Grace Holdings and contained in the Share Sale Agreement
including, without limitation, those warranties, representations, indemnities
and undertakings as set out in Clause 9 of, and Schedule 5 to, the Share Sale
Agreement;

 



--------------------------------------------------------------------------------

In this Agreement:

 

  (i) references to this Agreement include the Schedules, Exhibits and
Appendices, which form an integral part hereof. A reference to any Clause,
Schedule, Exhibit or Appendix is, unless otherwise specified, to such Clause of,
or Schedule, Exhibit or Appendix to, this Agreement. The words “hereof,”
“hereunder” and “hereto,” and words of like import, unless the context requires
otherwise, refer to this Agreement as a whole and not to any particular Clause
hereof or Schedule, Exhibit or Appendix hereto. A reference to any document
(including this Agreement) is to that document as amended, consolidated,
supplemented, novated or replaced from time to time;

 

  (ii) references to “law” shall include all applicable laws, regulations, rules
and orders of any Governmental Authority, including any common or customary law,
constitution, code, ordinance, statute or other legislative measure and any
regulation, rule, treaty, order, decree or judgment; and “lawful” shall be
construed accordingly;

 

  (iii) references to any statutory provision or any law, rule or regulation
(whether or not having the force of law) shall be construed as references to the
same as amended, varied, modified, consolidated or re-enacted from time to time
and to any subordinate legislation made under such statutory provision;

 

  (iv) words importing the singular include the plural and vice versa, words
importing one gender include every gender, and references to persons include
bodies corporate and unincorporated;

 

  (v) headings are for ease of reference only and shall not affect the
interpretation of this Agreement;

 

  (vi) references to writing include any mode of reproducing words in a legible
and non-transitory form;

 

  (vii) the expression “Shareholders” shall, where the context permits, include
their respective successors, assigns and personal representatives (where
applicable);

 

  (viii) all references to the “right to nominate” mean and include the
exclusive right to vote for the appointment and removal of person(s), and a
person (A) “nominated by” another person (B) means the exercise by person (A) of
such exclusive right to vote for the appointment or removal of person (B), and
“nominate” shall be construed accordingly;

 

  (ix) any reference to a number or price of Shares shall be appropriately
adjusted to reflect any share split, share consolidation, share dividend, share
reclassification, reorganization, capitalization issuance or similar transaction
affecting the share capital of the Company;



--------------------------------------------------------------------------------

  (x) if a period of time is specified and dates from a given day or the day of
a given act or event, such period shall be calculated exclusive of that day; if
the day on or by which something must be done is not a Business Day, that thing
must be done on or by the Business Day immediately following such day;

 

  (xi) references to the provision of written or verbal materials (including
notices, reports, circulars, papers and correspondence) by, between or among the
Company, the Shareholders and the Directors means communications using the
English language (unless specifically authorized herein to be provided in one or
more languages); and

 

  (xii) the phrase “directly or indirectly” means directly, or indirectly
through one or more intermediate persons or through contractual or other
arrangements, and “direct or indirect” has the correlative meaning.

 

2. BUSINESS OF THE GROUP COMPANIES

 

2.1 The Company shall procure that the PRC Affiliate will not conduct any
business or activity other than the sale, distribution and manufacturing of
glass fibre products as permitted by its business licence.

 

2.2 Promptly after the Effective Date, and in any event within thirty (30) days
after the Effective Date, the Company shall change its name to “AGY Hong Kong
Ltd.”, and within sixty (60) days after the Effective Date, the Company shall
cause the PRC Affiliate to change its name to “AGY Shanghai Technology Co.,
Ltd.” LOGO [g24043ex10_3pg007.jpg] or such other Chinese name as AGY may choose
and the PRC authorities may approve. The Parties will use good faith efforts to
design a special logo for the Company and the PRC Affiliate to use during the
period prior to the exercise of one of the Options, reasonably agreeable to both
AGY and Grace in which the “G” in “AGY” is larger than “A” and “Y”.

 

3. SHARE CAPITAL OF THE COMPANY

 

3.1 Authorized Capital.

As of the Effective Date, the authorised capital of the Company is HK$20,000
divided into 20,000 Shares of HK$1.00 each. 20,000 Shares have been issued of
which AGY holds 14,000 Shares and Grace holds 6,000 Shares.

 

3.2 Equity Ownership by the Parties.

As of the Effective Date the equity ownership structure in the Company shall be
that AGY owns seventy percent (70%) and Grace owns thirty percent (30%) of the
Company’s outstanding Equity Securities.



--------------------------------------------------------------------------------

3.3 Option and Adjustment in Equity Ownership

AGY, Grace and the Company acknowledge that they have entered into the Option
Agreement and that the initial equity structure described in Clause 3.2 above is
subject to change through the exercise of an Option.

AGY, Grace and the Company further acknowledge that the initial equity structure
described in Clause 3.2 above may also be subject to adjustment if the
Subscription Shares are issued.

 

4. BOARD CONSTITUTION AND BOARD AND SHAREHOLDERS’ MEETINGS

 

4.1 The number of Persons comprising the Board shall be five (5), of which three
(3) shall be nominated by AGY and two (2) shall be nominated by Grace. The PRC
Affiliate (after amendment of its articles of association with which Grace
hereby agrees to assist, support and take all necessary corporate steps to
achieve) shall have a sole Executive Director who shall be appointed by the
Board. Each Party’s right to nominate Directors will roughly reflect its
relative ownership percentage of the Company and the constitution of the Board
shall be adjusted in accordance with the shareholding proportion when further
fundraising occurs or the shareholding structure of the Company changes after
any Option Exercise Date.

 

4.2 A Director shall be removed from the Board, with or without cause, upon, and
only upon, the affirmative vote of the Shareholders in accordance with this
Clause. Each Shareholder shall vote for the removal of such Director upon the
request of the Shareholder that nominated such Director. Otherwise, no
Shareholder shall vote for the removal of such Director.

 

4.3 In the event any Director resigns or is removed in accordance with Clause
4.2, the Shareholder that nominated such Director will have the right to
nominate such Director’s successor or replacement, and such successor or
replacement Director shall be nominated and elected on or as soon as practicable
after the date of such resignation or removal.

 

4.4 Each Director may, by giving written notification to the Company Secretary,
nominate any other Person (including another Director) to be his alternate for
such period of time as may be specified therein, and may in like manner at any
time terminate such appointment in accordance with the Articles. If such
alternate Director is a Director himself, such alternate Director would, for the
purposes of quorum and voting, count for himself and, in addition, the Person
for whom he is an alternate.

 

4.5 Each Director shall be entitled to, and the Shareholders shall ensure that
each Director shall be entitled to, examine the books and accounts of the
Company and have free access, at all reasonable times, to any and all properties
and facilities of the Company and the PRC Affiliate. The Shareholders shall
procure that the Company shall provide such available information relating to
the business affairs and financial position of the Company and the PRC Affiliate
as any Director may reasonably require. A Director may provide such information
to the Shareholders who nominated the Director.



--------------------------------------------------------------------------------

4.6 Save for matters stated herein as requiring Shareholder consent:

 

  (i) the Board shall have ultimate responsibility for management and operation
of the Company and the PRC Affiliate; and

 

  (ii) the Board shall be required to make all major decisions of the Company
and the PRC Affiliate and all decisions outside the day to day business of the
Company and the PRC Affiliate. All matters in respect of such decisions must be
referred to the Board, and no Shareholder or officer of the Company or the PRC
Affiliate shall take any actions purporting to commit the Company or PRC
Affiliate in relation to any such matters without the approval of the Board.
Each Shareholder shall cause the Director nominated by it, if any, not to take
any such actions or authorize any officers to take any such actions without the
approval of the Board.

 

4.7 The Chairman of the Board shall be selected by a majority vote of the
Directors.

 

4.8 Meetings of the Board shall take place as frequently as required to operate
the business of the same in an efficient manner but in any case shall take place
generally at least once in every three (3) month period. Meetings shall be
conducted in English and held in a location approved by a majority of the
Directors of the Company having regard to potential tax consequences to the
Group Companies of having meetings in such location. Either Party may bring a
Chinese translator to meetings of the Board. Minutes of each Board meeting shall
be written in the English language and translated to Chinese.

 

4.9 In relation to meetings of the Board, a meeting may be called by the
Chairman of the Board or by any Director of the Company giving notice in writing
to the Company Secretary or Chairman specifying the date, time and agenda for
such meeting. The Company Secretary or Chairman shall upon receipt of such
notice give a copy of such notice by registered post to all Directors at such
addresses that the Directors shall inform the Company in writing from time to
time of such meeting, accompanied by a written agenda specifying the business of
such meeting and copies of all papers relevant for such meeting. A copy of such
notice shall be provided as well by electronic mail or facsimile at the address
or number, as the case may be, provided by the Directors. Not less than fourteen
(14) Business Days’ notice shall be given to all Directors; provided, however,
that such notice period may be reduced with the written consent of all of the
Directors.

 

4.10

All meetings of the Board shall require a quorum of at least a majority of the
Directors attending in person or by proxy; provided, however, that the quorum
must include one Director nominated by Grace if there is at least one nominated
by Grace and one Director nominated by AGY if there is at least one nominated by
AGY. Notwithstanding the foregoing, if such a quorum is not present within one
hour from the time appointed for the meeting of the Board, such Board meeting
shall be



--------------------------------------------------------------------------------

 

adjourned to a meeting to be held on the 10th Business Day following such
meeting at the same time and place of such meeting, and any Director present at
such second meeting shall constitute a quorum.

 

4.11 At any Board meeting of the Company each Director may exercise one vote.
Any Director may, by written notice to the Company Secretary, authorize another
Director to attend and vote by proxy for such Director at any such meetings.

 

4.12 Except as otherwise provided in this Clause 4.12, all decisions of the
Board of the Company should be made by a simple majority vote of the Directors
present at a meeting at which a quorum has been achieved. However, decisions of
the Board with respect to the following matters will require the unanimous vote
of the Directors present at a meeting at which a quorum has been achieved:

 

  (i) Any amendment to this Agreement (except to implement the terms and
conditions upon which any new Equity Securities of the Company or the PRC
Affiliate are issued in accordance with this Agreement) or the Memorandum and
the Articles;

 

  (ii) The termination or dissolution of the Company; and

 

  (iii) The change of the Company’s name.

 

4.13 If the agenda for any meeting of the Directors contemplates that the Board
will take action with respect to any of the following material transactions:

 

  (i) the issuance of new shares or alteration of the equity structure of the
Company (other than as provided in this Agreement, the Option Agreement, or the
Share Sale Agreement);

 

  (ii) any merger, or sale of the equity or substantially all the assets of the
Company;

 

  (iii) the acquisition of any material business;

 

  (iv) the incurrence of material debt, other than trade debt incurred in the
ordinary course of business;

 

  (v) any capital expenditure in excess of US$1 million;

 

  (vi) the lease or acquisition of real property; or

 

  (vii) any confirmation requested by either Party as to the calculation or
treatment of Non-Reoccurring Items or Occasional Items (each as defined in the
Option Agreement).

then the Director nominated by Grace may, by providing written notice to AGY,
request that that the Chief Executive Officers of each of Grace Holdings and AGY
Holding Corp. meet in person or by phone to discuss any such matter in advance
of such



--------------------------------------------------------------------------------

Directors’ meeting. In such event, the Chief Executive Officers shall meet in
person or by phone within thirty (30) days of AGY’s receipt of such request, and
the meeting of the Board will be delayed until such meeting takes place or until
the expiration of such thirty (30) day period in the event that the Chief
Executive Officer of Grace Holdings does not make himself reasonably available
during such period. In no event, however, will this Clause 4.13 be interpreted
as requiring more than a majority vote of the Board on such matters or limiting
the discretion of the Directors nominated by AGY.

 

4.14 Directors may participate in Board meetings by telephone, and such
participation shall constitute presence for purposes of the quorum provisions of
Clause 4.10 and the Company shall ensure that (i) each such Director is able to
hear all other Directors and (ii) if such Director wishes, he is able to address
other Directors. Each of AGY and Grace shall have the right to have one or more
of observers attend the meetings of the Board upon advance written notice to the
Board. The individual observers who are not employees of AGY or Grace or a
Related Person shall be subject to the reasonable approval of the Board.

 

4.15 The Company shall reimburse the Directors quarterly for, and hold the
Directors harmless against liability for the payment of, all of the Directors’
reasonable out-of pocket costs, fees and expenses incurred in connection with or
related to attending meetings of the Board, the Shareholders’ investment in the
Company and travelling to and within China and Hong Kong, including all
reasonable travel, lodging and related expenses incurred by the Directors during
business trips to and within China and Hong Kong which are attributable to the
Shareholders’ investment in the Company.

 

4.16 Any action that may be taken by the Directors at a meeting may be taken by
a written resolution prepared in English signed by all of the Directors.

 

4.17 Subject to other provisions of this Agreement, the Board shall have the
authority to determine the extent of, and the means of satisfying, any future
funding needs of the Company or, as the case may be, the PRC Affiliate, and
shall have the discretion to determine the terms of any future issuance of
securities or incurrence of indebtedness by the Company; provided, however, that
no Shareholder shall have any obligation to provide any indemnity, guarantee or
other security to any other Shareholder or any third party in support of loans,
overdraft facilities, borrowings or other financial arrangements entered into,
required by or otherwise procured for the Company.

 

4.18 The Board shall give not less than fourteen (14) Business Days notice of
meetings of Shareholders to those Persons whose names on the date the notice is
given appear as Shareholders in the share register of Company and are entitled
to vote at the meeting.

 

4.19 The notice provisions described above as applicable to a Board meeting
shall also apply to a Shareholders’ meeting. The quorum of Shareholders’
meetings shall be all Shareholders or their authorized representatives/proxies.
A quorum must be present at the beginning of and throughout each meeting. For
the time of the meeting:-

 

  (i) if within thirty (30) minutes from the time appointed for a meeting a
quorum is not present, the meeting shall stand adjourned until the same time and
place on the same day in the next week;



--------------------------------------------------------------------------------

  (ii) if at such adjourned meeting a quorum is not present within thirty
(30) minutes from the time appointed for such adjourned meeting (or such longer
interval as the chairman of the meeting may think fit to allow), the meeting
shall stand further adjourned until the same time and place on the same day in
the next week; and

 

  (iii) if at the second adjourned meeting a quorum is not present within thirty
(30) minutes from the time appointed for such meeting (or such longer interval
as the chairman of the meeting may think fit to allow), any Shareholder present
shall constitute a quorum.

 

4.20 A Shareholder or its authorised representative/proxy at the meeting of
Shareholders may participate in the meeting of Shareholders by means of
telephone conference or similar means of communication and any Person
participating in a meeting of the Shareholders in such manner shall be deemed to
be present in person at such meeting and shall be taken into account for the
purpose of a quorum and can take part in the vote. The Company shall ensure that
(i) each such Shareholder is able to hear all other Shareholders and
(ii) subject to the same treatment of Shareholders present at the meeting in
person, if such Shareholder wishes, he is able to address other Shareholders.

The Chairman of the Board from time to time shall preside as Chairman at every
Shareholders’ meeting. Any resolution proposed at any Shareholders’ meeting
shall be decided by a simple majority of votes by the voting Shareholders except
where a greater majority is required or required otherwise by this Agreement
and/or the Articles. In the case of an equality of votes, the Chairman shall
have no casting vote. Shareholders’ resolutions may be passed by written
resolution prepared in English and Chinese languages, circulated and signed by
all the Shareholders. Any such resolution may consist of several documents in
like form each signed by one or more Shareholders.

 

4.21 Each Shareholder shall exercise any voting rights or other powers of
control so as to ensure the passing of resolution(s) necessary or appropriate to
enable the affairs of the Group Company to be conducted in accordance with the
provisions of this Agreement or to give full effect to the provisions of this
Agreement, and to ensure that no resolution which does not accord with such
provisions will be passed.

 

4.22 The Shareholders and the Company shall, so far as is practicable, procure
that the provisions of Clause 4 shall apply in accordance with the Articles of
Association of the PRC Affiliate (to the extent permissible under applicable
laws).



--------------------------------------------------------------------------------

4.23 Unless otherwise expressly required by laws or as set out in this Agreement
for which the Shareholders’ approval is required, all other matters relating to
the Company or the PRC Affiliate shall be decided by the Board, and the Board
shall have full powers to do so.

 

4.24 The Shareholders shall vote for any decision made by the Board in
accordance with this Agreement if such decision shall be required by the
applicable laws to be passed at the general meeting of the Company.

 

4.25 The Shareholders shall procure that all decisions made by the Board in
respect of the PRC Affiliate in accordance with this Agreement shall be passed
by the general meeting and/or the meeting of the Board.

 

4.26 Each of the Shareholders shall exercise all voting rights and other powers
of control available to them to ensure that the Articles and the Articles of
Association of the PRC Affiliate shall comply and be consistent with the
provisions of this Agreement.

 

5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

5.1 Each Party represents, warrants and undertakes to each other Party that:

 

  (i) it is a company duly incorporated or established and validly existing in
all respects under the laws of its place of incorporation and it is established
with full power and authority to own its assets and to carry on its business as
such business is now being conducted and no action has been taken or threatened
(whether by it or any third party) for or with a view to its liquidation,
receivership or analogous process. The execution of this Agreement and all other
ancillary documents by such Party has been validly authorised;

 

  (ii) the obligations expressed as being assumed by it under this Agreement
constitute its valid, legal and binding obligations enforceable against it in
accordance with the terms of this Agreement;

 

  (iii) neither the execution or delivery by it of this Agreement or of any
ancillary document nor the performance or observance of any of its obligations
under this Agreement, does or will:

 

  (a) conflict with, or result in any breach or violation of, any judgment,
order or decree, trust deed, mortgage, agreement or other instrument or
arrangement by which it is bound; or

 

  (b) where applicable, cause any limitation imposed on any of its powers, or on
the right or ability of its Directors to exercise such powers to be exceeded.



--------------------------------------------------------------------------------

5.2 Further Assurances

 

  (i) Each Party agrees that it shall do and execute or procure to be done and
executed all such further acts, deeds, documents and things as may be necessary
to give full effect to the terms and intent of this Agreement.

 

  (ii) Each of Grace and AGY agree that it shall do and procure to be done all
such acts as may be necessary to cause the Shares to be treated identically.

 

6. COVENANTS

 

6.1 Within five (5) Business Days following the issuance of the New Funding
Notice by Grace in accordance with the Share Sale Agreement (or on a date
otherwise agreed by the parties thereto), AGY shall subscribe for the
Subscription Shares on the basis described in the Share Sale Agreement.

 

6.2 Prior to the Completion Date Grace shall have procured that the Company make
an application for the registered capital of the PRC Affiliate to be increased
to an amount not less than the then outstanding Inter-Company Funding.

 

6.3 The Company shall procure that the PRC Affiliate will use commercially
reasonable efforts to conclude the proposed Refinancing Arrangements. If a New
Funding Notice is issued in accordance with the Share Sale Agreement, the
Company shall procure that the PRC Affiliate (a) will promptly use funds made
available to the Company through the New Funding Arrangements to repay the
Inter-Company Funding and (b) for the avoidance of doubt, will draw down such
funds as are sufficient to repay the Inter-Company Funding within five
(5) Business Days of such funding becoming available.

 

6.4 The Parties acknowledge that it has been agreed under the Share Sale
Agreement that upon the expiry of 3 months Grace may issue a Deferred
Consideration Payment Notice and in such circumstances, AGY shall pay the
Deferred Consideration (as defined therein) to Grace in lieu of subscribing for
the Subscription Shares on the basis described in the Share Sale Agreement.

 

7. MANAGEMENT

 

7.1 Save as otherwise provided in this Agreement or agreed between the Parties,
the Shareholders shall, and shall procure the Directors nominated by them to
exercise their powers and control in relation to the PRC Affiliate so as to
ensure that the PRC Affiliate shall:

 

  (i) carry on and conduct businesses and affairs in a proper and efficient
manner and for its own benefit;

 

  (ii) transact its business on arm’s length terms or on terms not less
favourable than arm’s length terms;

 

  (iii) keep proper books of account and therein make true and complete entries
of all its dealings and transactions of and in relation to its business;



--------------------------------------------------------------------------------

  (iv) conduct its business in accordance with all applicable legal
requirements, including the obtaining of all necessary licences, consents and
approvals; and

 

  (v) ensure that all major documents and agreements subject to Board approval
shall be presented to the Board with true and correct translations in the
English language.

 

7.2 The Shareholders shall vote in general meeting and shall cause the Directors
appointed or nominated by each of them, when determining the amount of dividends
to be distributed by the Company, to give effect to the Shareholders’ intention
that, subject to the Board’s determination of constraints imposed by (a) prudent
financial management and (b) the working capital requirements of the Company, a
cash dividend be distributed at the conclusion of each financial year equivalent
to the net profit after tax of the Company, as calculated by the Board in good
faith, and provided that the rights of the Shareholders with respect to payment
of the annual cash dividend under this Clause 7.2 will not be prejudiced by the
issuance of the Subscription Shares pursuant to the Share Sale Agreement.

 

7.3 AGY confirm and agree that any calculation or valuation relating to the
Company or the PRC Affiliate that may be required in connection with the
arrangements contemplated by clauses 2 or 3 of the Option Agreement or by Clause
10.1 (ii) hereof, shall be made in good faith and will not result from or be
distorted by unnecessary transfers of assets or funds between either Main Union
or the PRC Affiliate and any other affiliate or subsidiary of either of them
which is intended to reduce the calculation of EBITDA (as defined in the Option
Agreement) or otherwise materially reduce amounts which would otherwise have
been payable to Grace.

 

8. FINANCING OBLIGATIONS

 

8.1 In the event that the Company needs additional resources to fund operations
or capital projects and at such time, the number of authorized but unissued
Shares shall not be sufficient to allow the issuance of additional Shares in
connection with a Shareholder’s equity contribution, the Company and the
Shareholders may instead provide funding in the form of shareholder loans until
such time as new applications or an increase in registered capital are approved.

 

9. RESTRICTIONS ON TRANSFER OF SHARES

 

9.1 Except for (i) Transfers in accordance with Clauses 10.1 and 10.2,
(ii) Transfers pursuant to the Option Agreement and (iii) the grant of any proxy
or power of attorney by any Shareholder for the purpose of exercising the right
of such Shareholder to attend meetings of Shareholders of the Company and to
exercise the voting right of such Shareholder at such meeting, no Shareholder
shall Transfer any Shares owned by such Shareholder unless prior written
approval shall have been obtained from the other Shareholder. Any attempt to
Transfer any Shares in violation of the preceding sentence shall be null and
void ab initio, and the Shareholders shall procure that the Company shall not
register any such Transfer.



--------------------------------------------------------------------------------

9.2 Notwithstanding any other provisions of this Agreement, neither of the
Shareholders shall Transfer any Shares unless:

 

  (i) the transferee has agreed in writing to be bound by the terms and
conditions of this Agreement pursuant to a Deed of Adherence substantially in
the form attached hereto as Exhibit A; and

 

  (ii) the Transfer complies in all respects with the other applicable
provisions of this Agreement and applicable laws and regulations.

 

9.3 The provisions set forth in Clauses 9.1 and 9.2 cannot be avoided by the
Transfer of any direct or indirect interest, legal or beneficial, in the Equity
Securities in either Shareholder.

 

9.4 The Transfer restrictions in this Agreement and in the Articles shall not be
capable of being avoided by the holding of Shares indirectly through any entity
that can itself be sold in order to Transfer an indirect interest in Shares free
of such restrictions, or any trust, derivative contract or other economic
arrangement transferring the benefits of ownership of any Shares. Each of the
Shareholders undertakes that it shall not take any action intended to avoid such
restrictions in any manner.

 

10. DRAG-ALONG AND CO-SALE RIGHTS

 

10.1 Drag-Along Right.

 

  (i) In the event that any third Person makes a bona fide offer to purchase all
of the issued and outstanding capital stock of the Company and the Board
approves such offer (a “Drag-Along Sale”), then AGY shall have the right, but
not the obligation, to require that Grace sell all its Shares and shareholder
loans owing by the Company to Grace to such third Person at the same price per
Share as AGY receives for its Shares and on the same terms and conditions as
applicable (the “Drag-Along Right”). Not later than thirty (30) days prior to
the date on which such Drag-Along Sale is anticipated to be consummated, the
Board shall give written notice of such Drag-Along Sale to Grace. Grace agrees
to vote all of its Shares in favour of the Drag-Along Sale and will otherwise
cooperate with and take all necessary and appropriate steps to facilitate the
proposed Drag-Along Sale on such terms and conditions as AGY or the Board shall
reasonably propose, including (i) executing waivers of any right of pre-emption
or similar right it may have over the Shares, (ii) delivering such Share
certificates duly endorsed for transfer and/or with a duly executed instrument
of transfer, as well as an assignment of any shareholder loan and related note,
and (iii) entering into any share or security sale agreement, merger agreement
or similar agreement; provided that AGY must also enter into the same agreement
or a substantially similar agreement, and such agreement must provide that Grace
will be entitled to the same type of consideration and the same conditions as
AGY (e.g., cash or securities or a combination thereof). AGY and Grace will each
bear its pro rata share (based upon its equity ownership percentage) of the
expenses of such Drag-Along Sale.



--------------------------------------------------------------------------------

  (ii) If AGY chooses to exercise its Drag-Along Right within twelve (12) months
of Completion, AGY will guarantee that the net consideration received by Grace
for its Shares in the Company will not be less than the amount that would be
payable pursuant to Clause 2.2 (a) of the Option Agreement in circumstances
where the Call Option provided for therein is exercised and on the assumption of
an EBITDA of US$12,000,000 having been achieved.

 

  (iii) If AGY chooses to exercise its Drag-Along Rights after the twelve
(12) months period envisaged by (ii) above the net consideration payable to
Grace for its Shares will be calculated on the basis of the Call Option being
exercised pursuant to the terms of the Option Agreement on the date notice of
the Drag-Along Sale was given to Grace (and on the assumption that the same was
exercisable at such time).

 

  (iv) Any exercise by AGY of its Drag-Along-Rights at a time prior to the
repayment or cancellation of the Inter-Company Funding shall be subject to
arrangements being made to ensure that new registered capital invested in the
PRC Affiliate will be used for the purposes described in Clause 6.2.

 

10.2 Right of Co-Sale.

 

  (i) In the event that AGY receives a bona fide offer from a third Person to
purchase all or any of AGY’s Shares in the Company, Grace will have the right,
but not an obligation, to participate on a pro rata basis in such proposed
Transfer and otherwise on the same terms and conditions as AGY (the “Right of
Co-Sale”).

 

  (ii) AGY will deliver a written notice to Grace (the “Co-Sale Notice”) not
later than thirty (30) days prior to the consummation of such proposed Transfer.
Such Co-Sale Notice shall contain the material terms and conditions, including
the number of Shares being the subject of the bona fide offer, the full name and
address of the proposed purchaser; and the full terms and conditions of the
proposed offer including the price payable per Share, and any additional
consideration which is or may become payable to AGY and any of its Affiliates,
which is attributable directly or indirectly to the offer.

 

  (iii)

If Grace desires to exercise its Right of Co-Sale, Grace must give AGY written
notice to that effect within fifteen (15) days after receiving the Co-Sale
Notice described above, and upon giving such notice, Grace shall be deemed to
have effectively and irrevocably exercised the Right of Co-Sale. Upon such
exercise, Grace may include in the Transfer all or any part of Grace’s Shares
equal to the product obtained by multiplying (a) the aggregate number of Shares
subject to the proposed



--------------------------------------------------------------------------------

 

Transfer, as specified in the Co-Sale Notice by (b) a fraction, the numerator of
which is the number of Shares owned by Grace immediately before consummation of
the proposed Transfer and the denominator of which is the total number of Shares
owned, in the aggregate, by AGY and Grace immediately prior to the consummation
of the proposed Transfer. If Grace elects to transfer all its Shares, it shall
also assign any shareholder loan owed to it by the Company to the third Person
transferee.

 

  (iv) At the closing of the proposed Transfer, AGY, and Grace, as applicable,
shall effect its participation in the proposed Transfer by delivering one or
more certificates representing the number of its Shares which are being sold,
properly endorsed for transfer, duly executed instrument of transfer, sold note
and assignment of any shareholder loan to the third Person transferee. AGY and
Grace hereby agree that the terms and conditions of any such Transfer will be
memorialized in, and governed by, a written purchase and sale agreement with
customary terms and provisions for such a transaction including a provision
relating to the repayment or cancellation of the Inter-Company Funding similar
to that contemplated by Clause 10.1 (iii) above, and the Parties further
covenant and agree to enter into such an agreement as a condition precedent to
any Transfer pursuant to this Clause 10.2.

 

10.3 Non-Cash Consideration. If the consideration proposed to be paid for the
Shares pursuant to the transactions contemplated by Clauses 10.1 and 10.2 is
cash or publicly traded securities, then Grace will receive cash or such
publicly traded securities pursuant to Clauses 10.1 and 10.2. However, if the
consideration proposed to be paid for the Shares pursuant to the transactions
contemplated by Clauses 10.1 and 10.2 is in property or services other than cash
or publicly traded securities, the Board shall instruct independent assessment
agency to evaluate the fair market value of such consideration, and AGY will
cause Grace to be paid in cash.

 

11. Intentionally omitted.

 

12. ACCESS TO INFORMATION

 

12.1 As of the Effective Date, so long as any Shareholder holds any Shares, the
Company shall deliver to such Shareholder the following documents of each Group
Company:

 

  (i) annual audited consolidated financial statements within one hundred and
twenty (120) days after the end of each financial year, audited by a Big 4
Accounting Firm at the Company’s election (with draft copies provided within
sixty (60) days after the end of each financial year);

 

  (ii) unaudited consolidated quarterly financial statements within forty-five
(45) days of the end of each financial quarter together with a good faith
calculation of EBITDA (as defined in the Option Agreement) as at the end of each
such quarter;



--------------------------------------------------------------------------------

  (iii) unaudited consolidated monthly financial statements within ten (10) days
of the end of each month, together with a good faith calculation of EBITDA as at
the end of each such month;

 

  (iv) copies of all documents and information sent to any Shareholder (in his
capacity as a shareholder of the Company);

 

  (v) an annual budget and business plans within thirty (30) days prior to the
end of each financial year. The budget and business plans shall include detailed
capital expenditure plans, financial projections (including an income statement,
balance sheet and cash flow statement etc.), debt financing/repayment
requirements, business strategy and detailed arrangements associated with the
expected creation of any subsidiaries, partnerships and joint ventures. The
Board shall as soon as practicable adopt detailed budgets and business plans for
the Company before the commencement of the relevant financial year;

 

  (vi) an executive summary, in the English language, of the business activities
of the PRC Affiliate within ten (10) days of the end of each month, including
any inter-company transactions or transactions with Related Persons or members
of the Board; and

 

  (vii) such other information of any Group Company as may be reasonably
requested by any of the Shareholders.

All the financial statements referred to in this Clause 12.1 shall be prepared
in conformance with Generally Accepted Accounting Principles (GAAP) in the
United States of America and shall include a balance sheet, income statement and
statement of cash flows.

 

12.2 For so long as any Shares are outstanding, such Shareholder shall have the
following rights during normal business hours: (i) inspection rights of the
books and records of the PRC Affiliate; (ii) inspection rights of any of the
facilities of the PRC Affiliate and (iii) the right to discuss the business,
operations and management and other matters of the PRC Affiliate with the
Directors, officers, employees, accountants, legal counsel and investment
bankers.

 

13. COMMENCEMENT, TERMINATION AND BREACH

 

13.1 This Agreement shall only take effect and become legally binding on the
Parties immediately upon (and only upon) Completion. If for any reason the
arrangements relating to Completion envisaged by the Share Sale Agreement are
not completed, this Agreement shall have no legal force or effect nor binding on
the Parties.

 

13.2 Except as otherwise provided in Clause 13.3, this Agreement shall continue
in full force and effect until the Company has been dissolved, wound up or
otherwise ceases to exist as a separate corporate entity;



--------------------------------------------------------------------------------

13.3 This Agreement shall terminate:

 

  (i) if all the outstanding Shares are held beneficially by one Shareholder; or

 

  (ii) in relation to any Shareholder, after such Shareholder shall have ceased
to be a shareholder of Company.

 

13.4 Termination of this Agreement shall not release any Party from any
liability which at the time of termination has already accrued to the other
Parties or any liability arising or maturing after such termination as a result
of any breach, omission committed or omitted prior to such termination.

 

13.5 The Parties hereto agree that any new shareholder, who will hold more than
five percent (5%) of any Shares of Company, shall be required to sign a deed
confirming its agreement to be bound by this Agreement as a condition of its
becoming a shareholder or increasing the amount of Shares held in the Company,
as the case may be.

 

14. SEVERABILITY

If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable or performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

15. INDEMNIFICATION

Grace (the “Indemnifying Party”) shall indemnify, defend and hold harmless AGY
(the “Indemnified Party”) from and against any and all losses, damages,
liabilities, claims, proceedings, costs and expenses (including the fees,
disbursements and other charges of counsel incurred by the Indemnified Party in
any action between the Indemnifying Party and the Indemnified Party or between
the Indemnified Party and any third party, in connection with any investigation
or evaluation of a claim or otherwise) (collectively, “Losses”) resulting from
or arising out of any breach by the Indemnifying Party of any representation,
warranty, covenant or agreement in this Agreement. The amount of any payment to
the Indemnified Party shall be sufficient to make the Indemnified Party whole
for any diminution in value of the Shares. In connection with the obligation of
the Indemnifying Party to indemnify for expenses as set forth above, the
Indemnifying Party shall, upon presentation of appropriate invoices containing
reasonable detail, reimburse the Indemnified Party for all such expenses as they
are incurred by the Indemnified Party.



--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT

This Agreement, together with the Option Agreement and the Share Sale Agreement,
constitutes the entire agreement and understanding between the Parties in
connection with the subject- matter of this Agreement and supersedes all
previous proposals, representations, warranties, agreements or undertakings
relating thereto whether oral, written or otherwise and no Party hereto has
relied on any such proposals, representations, warranties, agreements or
undertakings. Nothing in this Clause 16 shall impair or limit any rights or
remedies of the Parties and their Affiliates under the Basic Documents or
relieve any Party or other Person from liability for fraud or wilful
misrepresentation.

 

17. NATURE OF THIS AGREEMENT

In the event of any conflict between the provisions of the Agreement and the
terms of the Memorandum or the Articles, the provisions of this Agreement shall
prevail and, if any of the Parties hereto shall so require, the Memorandum and
the Articles shall be revised so as to reflect the provisions of this Agreement.

 

18. TIME

 

18.1 Time shall be of the essence of this Agreement.

 

18.2 No time or indulgence given by any Party to the other shall be deemed or in
any way be construed as a waiver of any of its rights and remedies hereunder.

 

19. ASSIGNMENT AND COUNTERPARTS

 

19.1 This Agreement shall be binding on and shall inure for the benefits of the
successors and assigns of the Parties hereto.

 

19.2 Save as aforesaid, and save as provided herein, no Party hereto may assign
or transfer any of his or its rights or obligations under this Agreement.

 

19.3 This Agreement may be executed in one or more counterparts including
counterparts transmitted by telecopier or facsimile, each of which shall be
deemed an original, but all of which signed and taken together, shall constitute
one document.

 

20. NOTICES AND OTHER COMMUNICATION

 

20.1

Any notice or other communication to be given under this Agreement shall be in
writing and may be sent by post or delivered by hand or given by facsimile or by
courier to the address or fax number from time to time designated, the initial
address and fax number so designated by each Party are set out in Schedule 1.
Any such notice or communication shall be sent to the Party to whom it is
addressed and must contain sufficient reference and/or particulars to render it
readily identifiable with the subject-matter of this Agreement. If so delivered
by hand or given by facsimile such notice or communication shall be deemed
received



--------------------------------------------------------------------------------

 

on the date of despatch and if so sent by post (or, if sent to an address
outside of Hong Kong, so sent by courier) shall be deemed received three
(3) Business Days after the date of despatch (in the case of local mail) and
five (5) Business Days after the date of despatch (in case of overseas
registered/certified mail).

 

20.2 Each Person making a communication hereunder by facsimile shall promptly
confirm by telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant thereto, but the absence of such
confirmation shall not affect the validity of any such communication.

 

21. GOVERNING LAW, JURISDICTION AND PROCESS AGENTS

 

21.1 This Agreement shall be governed by, and construed in accordance with, the
laws of Hong Kong, without regard to the principles of conflicts of law of any
jurisdiction.

 

21.2 All of the provisions of the Framework Agreement that apply to the Basic
Documents, including, without limitation, Clause 5 (Confidentiality) and Clause
6 (Dispute Resolution), are hereby incorporated into this Agreement by
reference.

 

22. U.S. TAX MATTERS

The Company and Grace hereby authorize and empower AGY on behalf of and in the
name of the Company to make such elections, filings and determinations (or cause
the Company to make such elections, filings, and determinations on behalf of any
other Group Company) under the tax laws of the United States, any state in the
United States or the District of Columbia, as AGY may in its sole discretion
determine. In addition, the Company will provide AGY in a timely manner all
information requested by AGY to assist AGY and its beneficial owners in
completing any U.S. tax returns or otherwise complying with U.S. tax laws.

 

23. MISCELLANEOUS

 

23.1 No waiver of any provision of this Agreement shall be effective unless set
forth in a written instrument signed by the Party waiving such provision. No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any further exercise thereof or the exercise of
any other right, power or remedy. Without limiting the foregoing, no waiver by a
Party of any breach by any other Party of any provision hereof shall be deemed
to be a waiver of any subsequent breach of that or any other provision hereof.

 

23.2

No Shareholder, acting solely in its capacity as a Shareholder, shall act as an
agent of the Company or have any authority to act for or to bind the Company,
except as authorized by the Board. For the purposes of this Clause, unless
acting expressly solely in its capacity as a Shareholder, any Shareholder who is
a director or officer or employee of the Company or its Subsidiaries acting



--------------------------------------------------------------------------------

 

in the ordinary course of business of the Company or its Subsidiaries shall be
conclusively deemed to act for and on behalf of, and shall not be regarded as
acting as an agent of, the Company or such Subsidiary, as the case may be. Any
Shareholder that takes any action or binds the Company in violation of this
Clause shall be solely responsible for, and shall indemnify the Company and each
other Shareholder against, any losses, claims, damages, liabilities, judgments,
fines, obligations, expenses and liabilities of any kind or nature whatsoever
(including but not limited to any investigative, legal and other expenses
reasonably incurred in connection with, and any amounts paid in settlement of,
any pending or threatened legal action or proceeding) that the Company, or such
other Shareholder, as the case may be, may at any time become subject to or
liable for by reason of such violation. The provisions of this Clause survive
the termination of this Agreement.

 

23.3 The Shareholders expressly do not intend hereby to form a partnership,
either general or limited, under any jurisdiction’s partnership law. The
Shareholders do not intend to be partners one to another, or partners as to any
third party, or create any fiduciary relationship among themselves, solely by
virtue of their status as Shareholders. To the extent that any Shareholder, by
word or action, represents to another Person that any Shareholder is a partner
or that the Company is a partnership, the Shareholder making such representation
shall be liable to any other Shareholders that incur any losses, claims,
damages, liabilities, judgments, fines, obligations, expenses and liabilities of
any kind or nature whatsoever (including but not limited to any investigative,
legal or other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any pending or threatened legal action or proceeding)
arising out of or relating to such representation. The provisions of this Clause
survive the termination of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS whereof the parties executed this Agreement the day and year first
above written.

 

SIGNED by   )   ) For and on behalf   ) GRACE TECHNOLOGY   ) INVESTMENT CO.,
LTD.   ) in the presence of:   ) SIGNED by   )   ) for and on behalf   ) AGY
(CAYMAN)   ) In the presence of :   ) SIGNED by   )   ) for and on behalf   )
MAIN UNION INDUSTRIAL LTD.   ) In the presence of :   )